United States Court of Appeals
                      For the First Circuit

No. 12-2376
                       WILLIAM M. DANIELS,

                            Appellant,

                                v.

 WARREN E. AGIN, Chapter 7 Trustee, and WILLIAM K. HARRINGTON,
               United States Trustee for Region 1,

                            Appellees.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS
           [Hon. Denise J. Casper, U.S. District Judge]


                              Before

                       Lynch, Chief Judge,
               Howard and Kayatta, Circuit Judges.


          Timothy J. Burke, with whom Burke & Associates was on
brief, for appellant.
          John G. Loughnane, with whom Charlotte L. Bednar and
Eckert Seamans Cherin & Mellott, LLC were on brief, for appellee
Warren Agin.
          Cameron M. Gulden, with whom Ramona D. Elliott, Deputy
Director/General Counsel, Executive Office for U.S. Trustees,
Department of Justice, P. Matthew Sutko, Associate General Counsel,
Executive Office for U.S. Trustees, Department of Justice, John P.
Fitzgerald, Assistant United States Trustee, Wendy L. Cox, and
Jennifer L. Hertz, were on brief, for appellee William Harrington.


                        November 25, 2013
          KAYATTA, Circuit Judge.       Ruling on motions for summary

judgment in a bankruptcy proceeding, the bankruptcy court made two

determinations that are the primary subject of this appeal. First,

the court ruled that the debtor failed to maintain his profit-

sharing plan in substantial compliance with the applicable tax

laws. This ruling meant that assets in the profit-sharing plan and

two IRAs funded with plan assets were part of the bankruptcy

estate, available to satisfy the claims of creditors.        Second, the

bankruptcy court ruled that the debtor intentionally failed to

disclose, and in fact deliberately concealed, the existence of the

two IRAs into which the debtor had transferred assets from his

profit-sharing plan.   This ruling provided alternative grounds for

treating the IRAs as nonexempt. It also provided the basis for the

bankruptcy court to revoke the debtor's discharge.          Daniels, the

debtor, challenges both rulings on appeal. For the reasons set out

below, we affirm.

                             I. Background

          Both   Daniels   and   the   Chapter   7   Bankruptcy   Trustee,

Appellee Agin, moved for summary judgment on the question of

whether Daniels's profit-sharing plan was exempt from inclusion in

the bankruptcy estate. In accord with Rule 56.1 of the Local Rules

of the District of Massachusetts,1 each filed a statement of



     1
        Mass. Local Rule 56.1 is made applicable to bankruptcy
proceedings by Mass. Local Bankruptcy Rule 7056-1.

                                  -2-
material facts that they claimed were undisputed.               Under the rule,

each was then required to file a statement in response to the

other's statement of material facts, identifying which facts were

disputed,   with     citations    to    record   evidence      establishing   the

existence of a dispute.           Agin did not file such a responsive

statement, instead filing an opposition brief and moving to strike

Daniels's    motion,    "reserv[ing]       the   right   to     object   to   the

introduction of" documents offered in support of Daniels's motion.

Daniels did file a response, but it rarely referred to record

evidence.

            The    bankruptcy    court    made   sense    of    the   procedural

defalcations by comparing Agin's statement of material facts with

Daniels's two statements and deeming all of Agin's averments to be

admitted    except    where     these    documents   conflicted.         Without

suggesting that the bankruptcy court was required to grant such an

indulgence, we will construe the record in the same manner and

apply the same approach to any part of Daniels's statement of

material facts that Agin did not adequately dispute.

A.   Daniels's Retirement Accounts

            William Daniels was engaged in a decreasingly profitable

business as a broker of fishing boats.             He was also the trustee,

administrator, employer and sole participant in the William Daniels

Profit-Sharing Plan ("Plan").             The Plan was a prototype plan

obtained through MassMutual Financial Group.             MassMutual, however,


                                        -3-
did not manage the Plan or approve its transactions.         From time to

time,   MassMututal   received   letters   from   the   Internal   Revenue

Service ("IRS") opining that the form of the prototype plan

qualified it for favorable tax treatment.               Nothing in those

letters, however, purported to bless the manner in which the Plan

was operated.

           Before 1988, Daniels's wife had been the beneficiary of

a trust, the Walker Realty Trust ("Realty Trust").                 Daniels

maintains that the Realty Trust is a Massachusetts nominee trust,

and so is only a titleholding device for its beneficiaries.

Daniels's wife assigned her beneficial interest to the Plan in

1988.   The Plan paid fair value for the real estate held by the

Realty Trust.

           Since 1988, the Realty Trust has engaged in a number of

real estate transactions, including transactions with Daniels's son

and with the daughter of Tom Florence, a man who had provided

services for the Realty Trust.     All transactions with Mr. Florence

and his family were for fair value.

           Daniels's uncle, Maurice Lopes, lived with Daniels and

the two held several joint accounts.       Jensen v. Daniels, 57 Mass.

App. Ct. 811, 813 (Mass. App. Ct. 2003).     After Lopes died in 1996,

Daniels withdrew money from those accounts and placed some into the

Plan.   Id. at 813-14.    Daniels reported the money from the joint

accounts that he put into the Plan as a tax deduction, and avers


                                  -4-
that the transaction was never challenged "by a tax authority."

Daniels's aunt, as the executrix of Lopes's estate, later sued

Daniels and his wife, alleging that they were not entitled to those

funds.   The probate court entered judgment against Daniels and his

wife. The Massachusetts Appeals Court affirmed the judgment in the

amount of $238,538.16, plus interest, but only as to Daniels.               Id.

at 819-20.       That judgment was not satisfied before Daniels filed

for    bankruptcy.      Including        interest,    it   totaled   more   than

$440,000.00 by 2007.

             In or around February 2007, Daniels transferred $469,894

from   the   Plan    into    two   new   MassMutual    Individual    Retirement

Accounts (IRAs) held in his own name.

B.     Daniels's Bankruptcy

             Approximately six months later, Daniels filed for Chapter

13 bankruptcy.      That bankruptcy petition was later converted to a

Chapter 11 bankruptcy, and then into a Chapter 7 bankruptcy.

             Bankrupt debtors must file several bankruptcy schedules,

including Schedule B (in which a debtor identifies his personal

property) and Schedule C (in which he lists the property that he

claims is exempt from the bankruptcy estate). Schedule B requires

debtors to disclose any "[i]nterests in IRA, ERISA, Keogh, or other

pension or profit sharing plans," and directs debtors to "[g]ive

[p]articulars."      On both his Schedules B and C, Daniels wrote: "As

of    8/06/07:    Debtor's    401-qualified     pension:     'William   Daniels


                                         -5-
Profit-Sharing     Plan'   (tax    ID   #     [XX-XXX]2459/        formed      8/15/88;

approved by IRS 08/07/01), held by Walker Realty Trust, Wm M.

Daniels,      Trustee:     inventory          and        valuations       separately

documented[.]"2      Daniels      failed      to    mention     the     IRAs    on   his

schedules.      Rather,    he   showed      all     of    the   funds--both      those

remaining in the Plan and moved out of the Plan--as still being

owned by the Plan.

           During his bankruptcy proceedings, Daniels testified at

three creditors' meetings.         At the September 25, 2007, meeting, he

affirmed that he had read the schedules before signing them.                          It

appears that he again avoided any mention of the two IRAs, instead

describing the Plan itself as "an IRA, qualified ERISA."

           Prior    to   another    creditors'           meeting   in   April    2009,

Daniels and his attorney submitted revised figures for the profit-

sharing plan to Trustee Agin, reporting a reduced Plan value of

$573,117.38.     That total amount, as best one can infer from the

record, still included the funds in the IRAs.                   At the creditors'

meeting, Daniels again confirmed that he had signed the schedules,

and that they were accurate when filed.                    When asked where the

proceeds had gone from the sale of several Realty Trust properties,

Daniels replied that they were "invested with Mass Mutual in

annuities."    Asked whether the Realty Trust or the Plan owned the


     2
        Daniels signed the schedules, affirming under penalty of
perjury that they were true and correct to the best of his
knowledge.

                                        -6-
annuities, he falsely claimed that the Plan owned them. When asked

about any life insurance, he responded "I have the annuities in my

retirement program[,]" which, he confirmed, were owned by the Plan.

                Daniels did not turn over any documents relating to the

two IRAs at this meeting.3               After that meeting, Daniels provided

some        documents    to    Trustee   Agin,    including   account    statements

indicating that the Plan held the beneficial interest in the Realty

Trust        and     a   cash     account    with    $71,169.62.         Additional

correspondence           and    documents   sent    from   Daniels's     bankruptcy

counsel, Atty. Cohen, to Agin in April and May, 2009, contained no

discussion of the IRAs.

                Daniels received a Chapter 7 discharge on July 1, 2009.

C.      The IRS Audit and IRA Rollover

                In 2008-2009, the IRS audited the Plan's 2006 tax return.

During the audit, the IRS requested a variety of information,

including:          documentation relating to the Plan's form (in order to

verify        its    "qualification"),       information      about     the   Plan's

relationship to the Realty Trust, and information relating to a


        3
       Some of Daniels's evidence suggests that he claimed to have
turned over information relating to the two IRAs at the April 2009
creditors' meeting.    It does not appear, however, that Daniels
cited to such evidence in opposing summary judgment. It is not the
court's job to "ferret out and articulate the record evidence
material to the appellant's claims." Barry v. Moran, 661 F.3d 696,
699 n.3 (1st Cir. 2011) (quoting Taylor v. Am. Chemistry Council,
576 F.3d 16, 32 n.16 (1st Cir. 2009)) (internal quotation marks
omitted); see also Fed R. Civ. P. 56(c)(3) (at summary judgment,
a court need consider only cited materials, but may consider
others).

                                            -7-
loan from the Plan to Daniels's son.      At the end of the audit, the

IRS sent Daniels a letter that stated simply: "We have completed

our examination of your return(s) for [2006] and have accepted the

return(s) as filed.      However, during the examination we noted

certain items indicated on the enclosure, which require your

attention."     The enclosure noted that a loan to Daniels's son, a

"disqualified person," had occurred.       It then noted: "[the l]oan

was corrected by the full amount being repaid. The [26 U.S.C. §]

4975(a)   tax   calculated   was   deminimus   and   Form   5330   was   not

pursued."4    The letter explained that "corrected" meant

     undoing the [prohibited] transaction to the extent
     possible, but in any case placing the plan in a financial
     position not worse than that in which it would be if the
     disqualified person were acting under the highest
     fiduciary standards. The loan has been [re]paid in full.
     No further action required.

             Also in 2009, Daniels rolled one of the two MassMutual

IRAs over into a new, third IRA held with Prudential.

D.   The Turnover and Revocation Actions

             In August and September, 2009, Trustee Agin filed an

objection to Daniels's claim of exemption for the Plan assets, and

an adversary complaint seeking to have those assets turned over to

the Trustee.     Agin argued, among other things, that the Plan was

not exempt from the bankruptcy estate because Daniels had engaged


     4
        Form 5330 is the IRS's form for the "Return of Excise Taxes
Related to Employee Benefit Plans." See IRS Return of Excise Taxes
Related     to    Employee    Benefit     Plans,    available    at
http://www.irs.gov/pub/irs-pdf/f5330.pdf.

                                   -8-
the Plan in transactions prohibited by the Internal Revenue Code,

including transactions with Daniels's family members.

           On   March     15,   2010,    Daniels   sought    leave   from   the

bankruptcy court to wind-up the Plan by, in large part, converting

Plan   assets   into    IRAs.     Part    of   that   motion    stated:   "Plan

regulations controlling actual retirement begin to mandate a series

of timely and proportional actions . . . for example . . . (b) re-

allocation (altering the proportion of overall holdings from 100%

'profit-sharing' funds to partial profit-sharing and partial IRA

. . . .[)]"     The motion did not disclose that the bulk of the

former Plan assets had three years earlier been moved into the

undisclosed IRAs. To the contrary, it clearly implied that no such

transfer had occurred, hence the motion.           That motion was denied.

           There appears to be no dispute that, also around March

15, 2010, Atty. Cohen produced to Agin's counsel documents that

included some account statements and documents for the IRAs.

Shortly thereafter, Agin's counsel sent Atty. Cohen an email

memorializing a recent conversation in which Cohen reported that

Daniels   was   working    on   providing      information     explaining   the

reduction in the value of the Plan as reflected in the Plan's 2008

tax return.

           In April 2010, Atty. Cohen sent Agin's counsel unsigned

interrogatory responses.        One response, to a question about what

assets the Plan held, included a reference to one of the MassMutual


                                        -9-
IRAs. (That response suggested that the Plan's value was just over

$250,000, plus the value of a vacant lot.) Shortly thereafter,

Atty. Cohen wrote to strike that reference, noting (correctly) that

"[t]his is an IRA account and not a part of the Debtor's Profit-

Sharing Plan."

             In   May   2010,   Daniels's   counsel   again   provided   a

handwritten account of the Plan's 2010 value to the trustee, now

listing the total value as $103,814.08.          Around the same time,

Daniels provided Agin with a sheet entitled "2009 Work Sheet for

William Daniels Retirement Plans for JBPW Corporation 5500 Form

Filing."5     On the one-page worksheet, Daniels listed by name,

account number, and dollar amount his annuities, including the two

Individual Retirement Annuities that are the subject of this

dispute (one of which had, by then, been rolled into a Prudential

annuity).     Beneath the annuities, the worksheet lists a second

category of assets, labeled "William M. Daniels Profit Sharing

Plan."      That list only included a vacant lot and a brokerage

account, with a total combined value of $107,267.33.            In June,

2010, Daniels failed to appear for a Rule 2004 examination.

             In response, Trustee Agin moved to have the IRAs turned

over to the bankruptcy estate. That motion was denied but Agin was


     5
        JBPW Corporation appears to be an accounting firm that
prepared tax returns for the Plan. Form 5500 is the annual return
for employee benefit plans. See Annual Return/Report of Employee
B e n e f i t        P l a n ,       a v a i l a b l e        a t
http://www.irs.gov/Retirement-Plans/Form-5500-Corner.

                                    -10-
allowed to amend the original turnover complaint (directed at the

Plan assets) to add the IRAs, which he did in July 2010.   Also in

July, 2010, the U.S. Trustee6 filed an adversary case (No. 10-

01180) asking that Daniels's bankruptcy discharge be revoked.

          On March 8, 2011, Agin moved for summary judgment in the

turnover action.   On April 4, 2011, through his tax attorney (who

became his successor counsel for the adversary action), Daniels

opposed Agin's motion for summary judgment and cross-moved for

judgment. Agin moved to strike the cross-motion, and filed a brief

opposing Daniels's arguments.

          After oral argument, the bankruptcy court granted Agin's

motion on June 16, 2011.    The court found that the Plan did not

qualify for exemption from the bankruptcy estate, and thus neither

did the IRAs, whose funds derived from the Plan.    Alternatively,

the court held, the IRAs should be part of the estate because

Daniels had intentionally concealed them throughout his bankruptcy

proceedings.

          Daniels asked the bankruptcy court to "alter, amend and

reconsider" its ruling.    He emphasized that because certain IRS

manuals proved that the Plan audit had been broad, and because the

only issue raised by the IRS (the prohibited loan to Daniels's son)

had been corrected, the IRS's audit result should be read as a


     6
       At the time, the U.S. Trustee was not Appellee Harrington,
but an acting Trustee.    We will refer throughout this opinion
simply to the "U.S. Trustee."

                                -11-
finding that the Plan was qualified and tax-exempt.7   Regarding his

intent to conceal assets, Daniels argued that he had informed his

attorney about the IRAs, disclosed the full amount of the funds,

and "provided evidence of the IRAs to the Trustee at his Section

341 meeting and in documentary form."   (Which creditors' meeting,

and what he claimed to provide, was unclear.)   In an accompanying

affidavit, Daniels swore that he did not know why the phrase "100%

profit-sharing" appeared in his March, 2010, motion seeking leave

to wind up the Plan, but that he intended no misrepresentation and

had not concealed anything. Daniels's motion to alter or amend the

judgment was denied after a hearing on August 12, 2011.     Daniels

appealed to the district court.

          In November, 2011, the U.S. Trustee moved for summary

judgment in the revocation action based on the collateral estoppel

effect of the bankruptcy court's ruling in the turnover action

regarding Daniels's intent to conceal the IRAs.   Daniels, through

his successor counsel, opposed that motion   on December 12, 2011.

          On December 29, 2011, Daniels filed a Rule 60 Motion for

Relief from Judgment in the turnover action claiming excusable




     7
         Daniels also argued that the bankruptcy court had
incorrectly stated that Daniels had enriched his family and friends
through his transactions, pointing to his assertion that all
transactions were for fair value.     Daniels does not press this
point on appeal.

                               -12-
neglect       and   newly   discovered   evidence.8     He    claimed      to   be

"blameless" for the errors in his disclosures and filings, which he

attributed to Atty. Cohen's medical state.              Among other things,

Daniels proffered:

          •    excerpts from his December, 2010 deposition, in
               which he discussed using Plan funds to purchase
               annuities;
          •    part of a fax he sent to Atty. Cohen on August 6,
               2007, suggesting corrections to his Schedule B
               (only some of which, arguably, are reflected in the
               schedules submitted to the bankruptcy court); and
          •    a letter he sent to Atty. Cohen, dated March 15,
               2010, requesting changes to the motion filed on
               that date (which referred to "100% profit-sharing,"
               as discussed above).        The requested changes
               clarified that two IRAs had already been purchased.
               They were not reflected in the motion as filed with
               the bankruptcy court.

He argued that this, along with previous evidence, proved that he

had not effected any fraud.

               The bankruptcy court denied Daniels's Rule 60 motion.

The court rejected the attempt to blame the summary judgment

finding of bad faith on Atty. Cohen because Daniels had not

explained why his successor counsel had not raised the issue of

Atty. Cohen's health in the summary judgment briefing and because

parties customarily bear the burden of their attorneys' mistakes.

The   bankruptcy      court   likewise   rejected     the    appeal   to   "new"

evidence, observing that the evidence had been available to counsel

and/or Daniels all along.         Finally, the court noted, even if the


      8
         Fed. R. Civ. P. 60 is made applicable to bankruptcy
proceedings under Fed. R. Bankr. P. 9024.

                                     -13-
evidence was newly discovered, it arguably showed that Daniels had

affirmed information that he knew to be inaccurate.

           Daniels again sought reconsideration, stressing Atty.

Cohen's medical condition and offering more evidence to suggest

that Cohen was at fault for any appearance of misrepresentation.

That evidence included (again) the March 15, 2010, letter to Atty.

Cohen, along with an email from    Cohen to Daniels, sent three days

after Trustee Agin filed his motion for summary judgment.        Cohen

suggested in that email that, due to his own ill health, Daniels's

tax attorney should take over the case.

           The   bankruptcy       court    denied    the motion for

reconsideration, as well as two renewals of that motion, one

purporting to explain the division of labor between successor

counsel and Cohen.   Daniels again appealed to the district court.

           The bankruptcy court held a hearing on the U.S. Trustee's

motion for summary judgment on January 13, 2012. The court granted

the motion, holding that its previous finding of intentional

concealment entitled the U.S. Trustee to judgment in the revocation

action.   Daniels again appealed to the district court.

            All three appeals were consolidated.     On September 30,

2012, the district court affirmed all three rulings.          Daniels's

request for rehearing was denied.      Daniels now appeals.

              II. Jurisdiction and Standard of Review




                                -14-
           This appeal challenges decisions of the bankruptcy court

entering   judgment   as   a   matter   of   law   under   Federal   Rule   of

Bankruptcy Procedure 7056.       This Court has jurisdiction over this

matter under 28 U.S.C. § 158(d)(1), which grants us jurisdiction to

hear appeals of final decisions entered by district courts hearing

bankruptcy appeals under 28 U.S.C. § 158(a).

           As we recently explained in In re Moultonborough Hotel

Grp., LLC, 726 F.3d 1 (1st Cir. 2013), the "legal standards

traditionally applicable to motions for summary judgment . . .

apply without change in bankruptcy proceedings."             Id. at 4; see

generally In re Varrasso, 37 F.3d 760, 762-63 (1st Cir. 1994).

Accordingly, "our inquiry is whether any 'genuine issue of material

fact exists' and whether 'the moving party is entitled to judgment

as a matter of law.'" In re Moultonborough, 726 F.3d at 4 (quoting

Soto–Rios v. Banco Popular de P.R., 662 F.3d 112, 115 (1st Cir.

2011)).    A dispute is genuine if a reasonable factfinder "could

resolve the point in favor of the non-moving party."             Johnson v.

Univ. of P.R., 714 F.3d 48, 52 (1st Cir. 2013) (internal quotation

marks omitted).   A fact is material if it could affect the outcome

of the suit under governing law.          Sec. & Exch. Comm'n v. Ficken,

546 F.3d 45, 51 (1st Cir. 2008).        In conducting our inquiry, "'we

cede no special deference to the determinations made by the

district court' and instead 'assess the bankruptcy court's decision

directly.'"    In re Moultonborough, 726 F.3d at 4 (quoting City


                                   -15-
Sanitation, LLC v. Allied Waste Servs. of Mass., LLC (In re Am.

Cartage, Inc.), 656 F.3d 82, 87 (1st Cir. 2011)).              And because the

bankruptcy    court    entered    judgment   as   a   matter    of    law,   that

assessment on appeal is de novo. In re Spookyworld, Inc., 346 F.3d
1, 6 (1st Cir. 2003).

                                 III. Analysis

             We explain first why the bankruptcy court correctly ruled

on summary judgment that the Plan assets (including the funds

transferred to the IRAs) were not exempt from inclusion in the

bankruptcy estate, and therefore are available to creditors.                   We

then explain why we agree that Daniels’s conduct throughout his

bankruptcy     proceedings   indisputably     demonstrated       at    least    a

reckless indifference to the truth of material information that he

provided to the court and to the Trustee.

A.   The Plan Assets Are Not Exempt from the Bankruptcy Estate.

             Section 522(b)(3)(C) of the Bankruptcy Code lets debtors

(like Daniels) who rely on state-law bankruptcy exemptions exempt

retirement funds from their bankruptcy estate if the money is held

in “a fund or account that is exempt from taxation under section

401 . . . of the Internal Revenue Code of 1986.”                      11 U.S.C.

§ 522(b)(3)(C).9      (Section 401 deals with trusts that are a part of
     9
        Daniels's original Schedule C listed the Plan as exempt
under 29 U.S.C. § 1056(d). The parties now appear to agree that
§ 522(b)(3)(C) determines whether the Plan is exempt; to the extent
that Trustee Agin intended to argue that Daniels never properly
exempted the Plan, he has waived that claim by addressing it
perfunctorily in a footnote. See Soto-Fonalledas v. Ritz-Carlton

                                     -16-
profit-sharing plans.           See 26 U.S.C. § 401(a).)            The bankruptcy

court found that Daniels's Plan was not exempt, because the Plan's

operation repeatedly violated applicable tax laws.                         The court

focused in particular on sections 401 and 4975 of the Internal

Revenue Code (hereinafter, the "Tax Code").                      26 U.S.C. §§ 401,

4975.

            Section      4975   limits    the     sorts    of    transactions    that

retirement plans may engage in.           It does so by imposing additional

taxes, with certain exceptions, on "prohibited transactions" such

as loans or property sales between a retirement plan and, for

example,    a    plan    fiduciary,    the      employer,    a    person   providing

services to the plan, or family members of other disqualified

persons.    See id. at § 4975 (a), (c), (d), (e).                  Any transaction

whereby a plan fiduciary "deals with" plan assets "in his own

interests or for his own account," or receives consideration

connected       to   a   transaction     involving        plan   assets,    is   also

prohibited.      Id. at § 4975(c)(1)(E), (F).

            The bankruptcy court found that the Plan had engaged in

at least eight substantial transactions prohibited by section 4975.

In re Daniels, 452 B.R. 335, 349-50 (Bankr. D. Mass. 2011).                       The

bankruptcy court also found that Daniels violated section 401(d) of

the Tax Code by putting money from the Lopes account into the Plan

and by allowing the Plan to accept the assignment of Daniels's


San Juan Hotel Spa & Casino, 640 F.3d 471, 475 n.2 (1st Cir. 2011).

                                         -17-
wife's interest in the Realty Trust.10        Id. at 350.   In light of all

this, the bankruptcy court concluded that Daniels's management

practice   was   to    engage   the    Plan   repeatedly    in   substantial

transactions prohibited by the Tax Code.

           On appeal, Daniels does not directly critique these

findings per se.      Instead, he argues that when the IRS closed the

Plan's 2006 audit without disqualifying the Plan or imposing

additional taxes, it created a presumption that the Plan assets are

exempt from the bankruptcy estate.             The statutory basis for

Daniels's argument is 11 U.S.C. § 522(b)(4), which provides that

for the purposes of section 522(b)(3)(C):

     (A) If the retirement funds are in a retirement fund that
     has received a favorable determination under section 7805
     of the [Tax Code], and that determination is in effect as
     of the date of the filing of the petition . . ., those
     funds shall be presumed to be exempt from the estate.
     (B) If the retirement funds are in a retirement fund that
     has not received a favorable determination under such
     section 7805, those funds are exempt from the estate if
     the debtor demonstrates that—
          (i) no prior determination to the contrary has been
          made by a court or the Internal Revenue Service;
          and
          (ii) (I) the retirement fund is in substantial
          compliance with the applicable requirements of the
          [Tax Code]; or (II) the retirement fund fails to be
          in substantial compliance with the applicable
          requirements of the [Tax Code] and the debtor is

     10
        Tax Code section 401(d) provides that, to be qualified for
favorable tax treatment, profit-sharing plans' trusts must restrict
plan contributions made on behalf of any "owner-employee[s]" to
those made "only with respect to the earned income of such owner-
employee which is derived from the trade or business with respect
to which such plan is established." 26 U.S.C. § 401(d).

                                      -18-
             not materially responsible for that failure.

11 U.S.C. § 522(b)(4).11

             Section 7805 of the Tax Code, to which section 522(b)

refers, generally authorizes the Secretary of the Treasury to enact

regulations.     While the Secretary has established procedures for

obtaining determinations that the form of the plan is compliant, 26

C.F.R. § 601.201,12 Daniels points us to no regulation providing

that the results of an audit could be deemed to be a favorable

determination    within   the   meaning   of   Bankruptcy   Code   section

522(b)(4).

             Even assuming that the results of an audit can serve as

a favorable determination under section 522(b)(4) of those matters

examined in the audit, we would reject Daniels's contention that an

audit closure may be deemed to be a "favorable determination" of

facts or issues of which the IRS was not made aware.13         See In re

     11
        Daniels does not argue that he was not responsible if the
Plan violated the tax laws. Nor could he readily do so; he admitted
that he was the Plan administrator and Trustee.
     12
        Daniels objects that the courts below cited IRS Publication
794 to establish that a favorable determination letter expresses
the IRS' opinion about the qualification of a plan's form. Because
the courts could have found the same information in IRS regulations
and our previous opinion, see Fenton v. John Hancock Mut. Life Ins.
Co., 400 F.3d 83, 85 (1st Cir. 2005), the error, if any, was
harmless.
     13
        Daniels argues that IRS determinations are presumed to be
correct, citing Welch v. Helvering, 290 U.S. 111, 115 (1933) among
others. We do not quarrel with the principle, but it helps Daniels
little.   No one disputes that under section 522, a favorable
determination creates a presumption of compliance.      See In re
Daley, 717 F.3d 506, 508-511 (6th Cir. 2013). In any event, this

                                  -19-
Plunk, 481 F.3d 302, 307 (5th Cir. 2007) ("The IRS never considered

Plunk's abuse of Plan assets or audited the Plan to determine

whether it was operationally qualified despite Plunk's actions.

Therefore, the bankruptcy court . . . [was] permitted to reach an

independent            decision     regarding        the     Plan's        qualified

status . . . .").14           To accept Daniels's argument that a closed

audit        blesses   all   operations    of    a   plan   would   be    to   reward

concealment in audits and to presume that all audits are all-

encompassing.15

                Daniels argues that the IRS necessarily found the Plan's

operational history "acceptable," because it looked at several Plan

tax returns and transactions, only objected to one, and neither

disqualified the Plan nor assessed additional taxes.                     The problem

case is unlike those in which a party challenges an actual IRS
ruling or assessment. Cf., e.g., Welch, 290 U.S. at 115; Hostar
Marine Transp. Sys., Inc. v. United States, 592 F.3d 202, 208 (1st
Cir. 2010). Here, Daniels asks us to find that the IRS made a
determination regarding events of which it was by all appearances
unaware.
        14
        Daniels relies heavily on Matter of Youngblood, 29 F.3d 225
(5th Cir. 1994). There, a bankruptcy court deemed a retirement
plan unqualified and thus available to creditors under Texas law,
despite two favorable determination letters and an audit wherein
the IRS declined to disqualify the plan. The Fifth Circuit
reversed. As the Fifth Circuit later explained, however, the IRS
in Youngblood had actually considered "the misconduct at issue and
decided not to disqualify the plan."     Plunk, 481 F.3d at 306.
Here, as with the never-audited plan in Plunk, it appears that the
IRS was unaware of at least some of the disqualifying conduct.
        15
        Because nothing           in the Internal Revenue Manuals cited by
Daniels proves that the            IRS was aware of all of the challenged
transactions, we need             not address Trustee Agin's arguments
regarding waiver and the          significance of such Manuals.

                                          -20-
is that he identifies no evidence that the IRS reviewed, or was

even    aware   of,   at   least   four   transactions   relied   on   by   the

bankruptcy court in granting summary judgment.16            These included:

(1) the land and loan transactions with Tom Florence's daughter;

(2) a loan from Daniels's wife's other trust, the BD Realty Trust,

to the Plan; (3) the Plan's investment in B.I.T.C.O., a salvage

effort in which Daniels also personally invested; and (4) the

deposit of funds from the Lopes account into the Plan.17           Cf. In re

Daniels, 452 B.R. at 350-51.              As noted above, Daniels has not

directly challenged the bankruptcy court's rulings that each of

these substantial and material transactions was barred by sections

4975 or 401(d).        Nor does he challenge the bankruptcy court's

conclusion that profits from prohibited transactions are not exempt

from the bankruptcy estate under section 522(b)(3)(C), or that a

pattern of prohibited transactions and violations of section 401(d)

constitutes material noncompliance with applicable tax laws under

section 522(b)(4).




       16
          Although Daniels included much, if not all, of his
correspondence with the IRS in his summary judgment response, he
did not include all of the attachments and documentation that
accompanied that correspondence.
       17
        Daniels avers that he reported this deposit as a deduction
on his tax return, and that it was never challenged by any "tax
authority." Given the lack of information about what exactly the
IRS was told, however, we find that Daniels did not create an issue
of fact as to the IRS' awareness of the details of the transaction.


                                      -21-
          These were not, moreover, insubstantial or isolated

transactions.   At least $20,000 (but possibly $53,000) went from a

retirement account to pay expenses for B.I.T.C.O.              Daniels's

transactions with the daughter of Tom Florence appear to have

involved repeated conveyances of a property, and a loan of at least

$125,000. Most importantly, some portion of the more than $238,000

that Daniels took from the Lopes accounts went into the Plan.             See

Jensen v. Daniels, 57 Mass. App. Ct. 811, 813-14 (2003).                   We

therefore find that there is no genuine issue of material fact that

the Plan did not substantially comply with applicable tax laws.

             Having thus rejected Daniels's sole challenge to the

ruling that the Plan was not in substantial compliance with the Tax

Code--that the bankruptcy court's conclusion was precluded by the

Plan's audit result--we affirm the judgment that the Plan assets

were not exempt from the bankruptcy estate.



B.   Daniels Indisputably Demonstrated a Reckless Indifference to
     the Truth of Material Information During His Bankruptcy
     Proceedings.

          Daniels   does    not   challenge   the    bankruptcy     court's

conclusion   that   the    IRAs   purchased   with   the   assets    of     a

noncompliant and nonexempted Plan are themselves necessarily non-

exempt.   See In re Daniels, 452 B.R. 335, 351 (Bankr. D. Mass.

2011). Ordinarily, then, we would not need to reach the bankruptcy

court's alternative ruling, which barred Daniels from claiming the


                                   -22-
IRAs as exempt because he "intentionally conceal[ed] or fail[ed] to

disclose   estate   property"   through   "a   pattern   of   bad   faith

concealment [of the IRAs] that spans the entire three and a half

years of [his] bankruptcy case." Id.      at 351-52. That alternative

holding, however, became the basis for the          entry of summary

judgment in the revocation action, itself the subject of appeal.18

We therefore turn to the question of whether the bankruptcy court

correctly ruled on summary judgment that Daniels intentionally

concealed material information about his financial circumstances.

           The bankruptcy court held that "if a debtor intentionally

conceals or fails to disclose estate property," he will be barred

from claiming that property as exempt, even if it would have been

exempt had it been properly scheduled and claimed.            Id. at 351

(quoting In re Wood, 291 B.R. 219, 226 (B.A.P. 1st Cir. 2003)).

Both parties presume, and hence we need not decide, that the

bankruptcy court had the authority to deny an exemption (as opposed

to a proposed amendment of bankruptcy schedules) purely for bad

faith by the debtor.      Cf. 11 U.S.C. § 522(g), 4 Collier on

Bankruptcy ¶ 522.08 (Alan N. Resnick & Henry J. Sommer eds., 16th

ed. 2013).    Daniels does contend, however, that the bankruptcy

court's order allowing him to amend his Schedule B precluded its

later finding of bad faith.     We disagree.   Under the circumstances


     18
         Daniels has not argued on appeal that an alternative
holding may not be given collateral estoppel effect. We express no
opinion on the matter.

                                  -23-
of this case, the bankruptcy court was entitled to grant Daniels

leave to amend his schedules while in effect preserving the issue

of bad faith for decision at summary judgment, for which briefing

was already nearly complete.

          The parties each add a refinement to the standard recited

by the bankruptcy court: Daniels asserts that whatever is concealed

must be material, and Agin contends that reckless indifference to

the truth is tantamount to intentional concealment.       Cf. In re

Tully, 818 F.2d 106, 110-11 (1st Cir. 1987) (noting that discharge

can only be denied under § 727(a)(4)(A) if the debtor knowingly and

fraudulently made a material misstatement, and that "reckless

indifference to the truth" has "consistently been treated as the

functional equivalent of fraud for purposes of" that subsection).

Neither party appears to object to the other's refinement, and so

we assume both to be correct.



          1.   The Omitted Information Was Material.

          Daniels argues that because he disclosed the total amount

of his retirement funds, his failure to specifically identify the

IRA accounts was not material.   Therefore, he claims, that failure

cannot support a finding of intentional concealment.    Information

omitted from a bankruptcy petition or schedule is material if it is

"pertinent to the discovery of assets, including the history of a

bankrupt's financial transactions.”     In re Mascolo, 505 F.2d 274,


                                 -24-
277 (1st Cir. 1974) (affirming a revocation of discharge where the

debtor failed to disclose closed accounts).

      It cannot be doubted that the creditors are entitled to
      inquire into what property has passed through the
      bankrupt's hands during a period prior to his bankruptcy
      . . . wide latitude must be accorded to such an
      examination, and . . . the materiality of [an allegedly]
      false oath will not depend upon whether in fact the
      falsehood has been detrimental to the creditors.

Id. at 278 (quoting In re Slocum, 22 F.2d 282, 285 (2d Cir. 1927)).

Here, the fact that Daniels had recently moved nearly $470,000 from

a profit-sharing plan into two IRA accounts held in his own name is

most certainly the type of information about the nature and history

of Daniels's assets and transactions that any trustee or creditor

might wish to examine or consider.        As evidenced by the fact that

the Trustee's original turnover request covered only the assets in

the Plan, the failure to list the IRAs could have had a huge impact

on the estate and creditors had the IRAs not been later identified

and   the   turnover   request   amended.    The   IRA   information   was

material.

            2.   The Record Compels the Conclusion that Daniels was
                 Recklessly Indifferent to the Truth.

            Courts use special caution in granting summary judgment

as to intent.    Intent is often proved by inference, after all, and

on a motion for summary judgment, all reasonable inferences must be

drawn in favor of the nonmoving party.       See Sec. & Exch. Comm'n v.

Ficken, 546 F.3d 45, 51-52 (1st Cir. 2008) (summary judgment on

scienter is unusual, but proper where the non-movant relies on

                                   -25-
conclusory allegations or insupportable inferences).       We have

previously considered the question of summary judgment with regard

to a debtor's fraudulent intent in several cases.    Two opinions,

though arising in the context of denying a Chapter 7 discharge, are

particularly helpful here.

          In In re Varrasso, 37 F.3d 760, 762 (1st Cir. 1994),   we

reviewed the grant of summary judgment barring a discharge on the

ground that the debtors had knowingly and fraudulently made a false

oath or account.   There was no dispute that the debtors had failed

to include assets on their bankruptcy schedules--a bank account

with a balance of $100, and home furnishings worth roughly $2,000--

which were not uncovered until their creditors' meeting.   Id.   The

debtors, however, argued that they had no intent to hinder the

proceedings or defraud any creditors, and their attorney averred

that disclosure had been made at the earliest possible opportunity.

Id. We reversed the grant of summary judgment against the debtors,

noting in particular that the "relatively small value" of the

omitted assets cut against an inference of fraud.     Id. at 764.

Even so, we stressed that in some cases, summary judgment on the

issue of intent is permissible.   Id.

          We encountered such a case in In re Marrama, 445 F.3d 518

(1st Cir. 2006).   There, we affirmed summary judgment denying the

debtor a discharge on the grounds that he had transferred assets

less than a year before his bankruptcy, intending to hinder, delay,


                                -26-
or    defraud   a   creditor.   See   id.    at   521-22.     The   debtor   had

refinanced his vacation home, transferred most of the money to his

girlfriend, and then placed the home in a spendthrift trust (of

which he was the beneficiary).         Id. at 520.

            Marrama argued that he had properly recorded the home

transfer with the local deeds office and that he had reported the

trust, its holdings, and his interest in it during the bankruptcy.

Id. at 523-24.       He also noted that his attorney swore to leaving

information off of the bankruptcy schedules by mistake.                 Id. at

523.    We rejected his explanations as insupportable, however.              Id.

at 524. Marramma had admitted to transferring his home "to protect

it," and undisputed facts supported nearly every indicator of fraud

that we use to assess bankruptcy-related property transfers (for

example, he transferred his asset to someone close to him, retained

a beneficial interest in it, received no valuable consideration for

the transfer, and was facing seizure of his assets).                Id. at 522-

24.    We therefore found that the record permitted no inference but

that of fraud in the transfer.         Id. at 524.

            While this case differs from both Varrasso and Marramma,

we find it falls in line more with the latter than the former.

Daniels created the IRAs less than seven months before filing for

bankruptcy protection, and in the wake of an affirmance of a large

judgment against him.       Schedule B clearly and expressly solicited

the    listing      of   "interests    in     IRA[s]"   and    demanded      the


                                      -27-
"particulars."     The funds moved into the IRAs represented perhaps

50% of his total assets. It is inconceivable that, when completing

his schedules, Daniels somehow forgot that he had recently moved

roughly one-half million dollars entirely outside his Plan into two

IRAs.     His suggestion that he thought it was okay to group all

retirement-type funds under his profit-sharing plan because that

was how he completed his 2007 tax return carries little weight

because    that   return   was   filed    after   he   had    filled   out   his

bankruptcy schedule.

            Daniels then managed to avoid correctly explaining the

IRAs throughout his various creditors’ meetings.             Referring to the

Plan itself as an IRA at his 2007 creditors’ meeting is not, as

Daniels argues, an adequate disclosure.           And while he referred in

the April, 2009 creditors’ meeting to having purchased MassMutual

Annuities, he stated flatly and falsely that those annuities were

“held by the pension plan now.”          Yet, in filling out the July 2009

request to roll one of the IRAs over from MassMutual to Prudential,

Daniels exhibited no confusion about who held what--under "Owner

Name/Plan Name," he typed "William M[.] Daniels."

            Daniels   failed     to   take   advantage   of    several   other

opportunities to clear up the status of the IRAs.             For example, in

responding to an interrogatory asking what assets the Plan held,

Daniels for the first time clearly stated that the MassMutual IRA

mentioned in the draft interrogatory response was not part of the


                                      -28-
Plan.        Yet, in response to a request for the details of every

“distribution, loan, transfer or withdrawal from the Plan’s funds

or assets,” he still failed to provide any information relating to

the IRAs or their creation.          Daniels then failed to appear for his

Rule 2004 examination in June, 2010.

               Most   damningly,    Daniels's   motion   seeking   leave   to

transfer Plan assets to IRAs for tax compliance clearly implied

that there were no IRAs yet. Indeed, that motion (the general gist

of which was to explain that each Plan component had to be sold or

changed in anticipation of retirement) falsely described the Plan's

liquid "holdings" as "100% profit-sharing."

               To be sure, a few facts arguably weigh in Daniels’s

favor.       Daniels appears to be correct that he fully disclosed the

total amount of money in both the Plan and the IRAs on his initial

schedules, albeit listing all of the assets as part of the Plan.

Therefore, this is not a case in which the debtor out-and-out hid

the amount of his assets.          Furthermore, disclosing the full amount

up front rendered problematic any subsequent attempt to avoid

accounting for and turning over the IRA assets should the Plan be

found non-exempt.19        Even so, we have explained before that bad

faith may include conduct that is not, in fact, entirely in a


        19
        Of course, because the listed assets included real estate,
substantial changes in the value of the Plan might well be seen as
changes in the value of the real estate, reducing the likelihood
that the turnover of Plan assets valued at less than originally
listed would trigger a hunt for other assets.

                                       -29-
debtor's best interest. See In re Hannigan, 409 F.3d 480, 483 (1st

Cir. 2005).   And debtors must disclose even those assets they

believe are unavailable to the bankruptcy estate.   In re Wood, 291
B.R. at 226 (citing In re Yonikus, 974 F.2d 901, 904 (7th Cir.

1992)).   As the Schedules' express instructions indicate, the

"particulars" are indeed material; the form itself would be much

shorter if only concerned with the amount, rather than the form and

location, of assets.

          It is also true that, in response to discovery requests

in the adversary action regarding the Plan, Daniels did eventually

turn over both the statements for the individual IRAs and a

worksheet breaking down by name and account number the Plan

components and Daniels's other IRAs.    All this shows, though, is

that when the Trustee was conscientious enough to press again for

detail, Daniels eventually became more forthcoming.20

          Daniels also claims that he relied on the advice of his

lawyer and accountant.    He points, though, to no affidavit from a

lawyer or accountant who claims to have told him that he could omit

mention of the IRAs.     More importantly, relying on the advice of

one's fully-informed attorney in reporting assets may negate an

inference of fraud or intentional concealment, but only if it is


     20
        As noted above, Daniels provided some evidence suggesting
that he gave Agin statements for the IRAs in question at the 2009
creditors' meeting. He did not, however, identify it in briefing
or cite to it in his statement of facts, and so we need not
consider it. Fed. R. Civ. P. 56(c)(3).

                                -30-
not "transparently plain that the property [in question] should be

scheduled."   In re Mascolo, 505 F.2d 274, 277 & n.4 (1st Cir.

1974).   Cf. In re Marrama, 445 F.3d at 523-24.        Having created the

IRAs in his own name only months before filing for bankruptcy, it

should have been apparent to Daniels and any advisor that he must

separately account for the IRAs and the Plan.           Simply put, given

that the form expressly requested the listing of IRAs, given that

Daniels himself had recently created and funded the IRAs, and given

that he knew he owned them, it is hard to conceive of any

legitimate reason to decide not to list them.

           Based   on   these   facts,    Daniels   fails   to   create   any

reasonable basis for avoiding the conclusion that he acted, at

best, with reckless disregard for the truth of the material

information he supplied during his bankruptcy proceedings.           Cf. In

re Tully, 818 F.2d 106, 112 (1st Cir. 1987) (noting that "reckless

indifference to" the truth is treated as the "functional equivalent

of fraud for the purposes of [denying discharge to a debtor under

11 U.S.C.] § 727(a)(4)(A)."); In re Donahue, BAP NH 11-026, 2011 WL
6737074, at *11-14 (B.A.P. 1st Cir. Dec. 20, 2011) (affirming

summary judgment denying a discharge under § 727(a)(4)(A) where

debtors made misstatements and did not report a pre-petition

property transfer or ongoing income therefrom, but denied intending

to deceive anyone, had produced some relevant documents amidst

hundreds of others, and blamed their omissions on counsel).               The


                                   -31-
few points arguably running in Daniels’s favor simply cannot create

a triable issue of fact in the face of the rather stunning

imprecision    and   inaccuracy   of     Daniels's    several   statements

regarding almost half of his assets.         The amounts involved here

render reckless errors that arguably may have been only negligent

if they had concerned less significant items.          We therefore affirm

the bankruptcy court's entry of summary judgment on the issue of

Daniels's intentional or reckless concealment.

C.   The Bankruptcy Court Did Not Abuse Its Discretion in Denying
     Daniels's Rule 60(b) Motion.

          As noted above, in December, 2011, Daniels sought relief

from the turnover judgment, claiming newly discovered evidence and

excusable neglect.    See Fed. R. Bankr. P. 9024; Fed. R. Civ. P. 60

(b)(1), (2).   Essentially, he blamed his erroneous statements and

filings on Atty. Cohen's ill health, arguing that he had given

Cohen all of the relevant information.               For support, Daniels

offered a variety of documents, including affidavits claiming that

he had not understood that Cohen was too sick to represent him

effectively and that some of his requested changes to documents in

the litigation were never made.    As noted above, he offered a copy

of his request for changes to his draft bankruptcy schedules, such

as the addition of a rifle and $2,000 worth of wearing apparel and

updating the IRAs and profit sharing plan information to match the

Form 5500 and other unspecified "current info."             Most of those

changes were reflected in some form on the schedules that Daniels

                                  -32-
signed.      Daniels also offered a fax to Cohen requesting changes to

the draft March 15, 2010 motion, including a note that two IRAs had

already been purchased.               The March 15, 2010 motion Daniels's

counsel filed with the bankruptcy court did not reflect those

changes.

              After      his    motion     was     denied,    Daniels     sought

reconsideration, and included (among other things) the email from

Cohen   to    Daniels     and   his    successor   counsel,   suggesting    that

successor counsel take over the case due to Cohen’s health.                     The

motion was denied.        Two renewals of that motion, one purporting to

explain the respective roles of Cohen and successor counsel in the

summary judgment briefing, were similarly denied.

              We review the denial of a Rule 60(b) motion for abuse of

discretion, which amounts to "de novo review of strictly legal

determinations and deference to the extent that the denial turns on

factual or judgmental determinations." Capability Grp. v. Am. Exp.

Travel Related Servs. Co. Inc., 658 F.3d 75, 79 (1st Cir. 2011).

“[R]elief under Rule 60(b) is extraordinary in nature and motions

invoking that rule should be granted sparingly.” Nansamba v. N.

Shore Med. Ctr., Inc., 727 F.3d 33, 37 (1st Cir. 2013) (quoting

Karak v. Bursaw Oil Corp., 288 F.3d 15, 19 (1st Cir.2002)).

              1.      Relief Was Not Warranted on “New Evidence” Grounds.

              Relief    under   Rule     60(b)’s   “new   evidence”     prong    is

appropriate where: "(1) new evidence has been discovered since the


                                         -33-
[judgment];       (2)   [it]    could    not    by   due    diligence    have    been

discovered earlier by the movant; (3) [it] is not merely cumulative

or impeaching; and (4) [it] is of such a nature that it would

probably change the result were a new trial to be granted." Morón-

Barradas v. Dept. of Educ. of Com. of P.R., 488 F.3d 472, 482 (1st

Cir. 2007) (quoting U.S. Steel v. M. DeMatteo Constr. Co., 315 F.3d
43, 52 (1st Cir.2002)).          Where the evidence was available to the

party before summary judgment, absent some convincing explanation,

denying relief is not an abuse of discretion.                     Id.

             We find nothing approaching an abuse of discretion in the

bankruptcy court’s rejection of Daniels’s appeal to new evidence.

As the court correctly noted, the proffered evidence had been

available to Daniels and/or his successor counsel all along.

Similarly, most of the evidence and argument offered in the

subsequent    motions     for    reconsideration           were    available   before

judgment was entered, and certainly when the first Rule 60(b)

motion was filed. Furthermore, as the bankruptcy court noted, some

of   that   evidence     actually       suggests     that    Daniels    signed    his

schedules, knowing them to be inaccurate.              We therefore affirm the

bankruptcy court's refusal to relieve Daniels of the judgment based

on his late-proffered evidence.

             2.     Relief Was Not Warranted on “Excusable Neglect”
                    Grounds.




                                         -34-
          As used in Rule 60(b), “excusable neglect” can encompass

ordinary negligence or carelessness.   See Pioneer Inv. Servs. Co.

v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380, 394-95 (1993).

Whether relief is warranted is essentially an equitable inquiry,

and takes into consideration all of the relevant circumstances.

Cf. id. at 395 (discussing Fed. R. Bankr. P. 9006).    Particularly

where a party failed to present available evidence before judgment,

they must offer a “convincing” reason why their neglect should be

excused. Nansamba, 727 F.3d at 38-39. “In civil cases, inadequate

representation is normally a matter between the attorney and his

client,” but may justify Rule 60(b) relief in unusual cases.

Capability Grp., 658 F.3d at 82.   “[A]t a minimum[, such a claim]

would require both incompetent performance that the client could

not have forestalled and a showing of likely prejudice."   Id.

          The bankruptcy court noted that parties usually bear the

burden of their attorneys' mistakes, and rejected Daniels’s attempt

to blame the finding of bad faith on Cohen’s “excusable neglect”

absent an explanation why successor counsel had not raised the

issue at summary judgment.    Although the bankruptcy court might

have justifiably reached the opposite conclusion, we see no abuse

of discretion here.   Daniels’s motion adequately explained neither

his own failure to accurately discuss the IRAs despite many chances

to do so, nor why his claim regarding Cohen’s alleged failings was

not made fully and clearly earlier.    Even assuming that Cohen was


                                -35-
seriously compromised, Daniels and his second lawyer knew that fact

no later than March 11, 2011--when Cohen suggested withdrawing for

medical reasons--well before the summary judgment response was

filed in April.21 Therefore, even if Daniels could not readily have

prevented the earlier missteps (which we need not decide) Daniels

and successor counsel could readily have taken steps to forestall

the extent to which those failings contributed to the bad-faith

judgment.    There was no abuse of discretion, and we affirm the

denial of Rule 60(b) relief.

D.   The Bankruptcy Court Properly Granted Summary Judgment in the
     Revocation Action


            Finally, Daniels appeals the bankruptcy court's grant of

summary judgment to the U.S. Trustee in the revocation action. That

judgment was based on the collateral estoppel effect of the bad

faith holding in the turnover action.22   We review the application

of collateral estoppel de novo.    See Keystone Shipping Co. v. New

Eng. Power Co., 109 F.3d 46, 50 (1st Cir. 1997).        Because the

initial judgment was that of a bankruptcy court applying federal

     21
          We also note that Cohen referenced his medical condition
in the March 24, 2011 motion seeking more time for Daniels to
respond to the summary judgment motion.
     22
        Although we affirmed the underlying summary judgment on the
grounds of reckless disregard for the truth, rather than
intentional bad faith, reckless disregard for the truth satisfies
the scienter requirements for both of the grounds the U.S. Trustee
cited for revoking Daniels’s discharge. See In re Tully, 818 F.2d
106, 111 (1st Cir. 1987) (reckless indifference satisfies 11 U.S.C.
§ 727(a)(4)(A)); In re Villani, 478 B.R. 51, 61 (B.A.P. 1st Cir.
2012) (reckless disregard can satisfy § 727(a)(2)).

                                -36-
law, the application of collateral estoppel is likewise governed by

federal law.   Monarch Life Ins. Co. v. Ropes & Gray, 65 F.3d 973,

978 (1st Cir. 1995).   Collateral estoppel applies when:

     (1) the issue sought to be precluded in the later action
     is the same as that involved in the earlier action; (2)
     the issue was actually litigated; (3) the issue was
     determined by a valid and binding final judgment; and (4)
     the determination of the issue was essential to the
     judgment.



Latin Am. Music Co. Inc. v. Media Power Grp., Inc.,   705 F.3d 34,

42 (1st Cir. 2013) (quoting Mercado–Salinas v. Bart Enters. Int'l,

Ltd., 671 F.3d 12, 21–22 (1st Cir.2011)).

          Daniels launches three attacks on that judgment:       (1)

that the facts here cannot support a fraud-based revocation,

because he only omitted immaterial information from his schedules,

(2) that a debtor should not be denied a discharge where he relied

on the advice of counsel in preparing his bankruptcy schedules, and

(3) that collateral estoppel does not apply "as the issue here is

not identical to the Bankruptcy Court's prior holding."

          His first two objections are easy to dispatch; we have

already explained, above, why Daniels's omissions and misstatements

are material and why his claim of reliance on counsel fails.23   Nor

can Daniels use the revocation action to force additional evidence

of Cohen's alleged misfeasance into the record.   "Although changes

     23
         Daniels’s cited cases do not help him as they do not
consider the issue of collateral estoppel.

                               -37-
in facts essential to a judgment will render collateral estoppel

inapplicable in a subsequent action raising the same issues, a

party cannot circumvent the doctrine's preclusive effect merely by

presenting additional evidence that was available to it at the time

of   the   first    action."     Latin    Am.    Music   Co., 705 F.3d   at

42 (citations and internal quotation marks omitted).

             Finally, Daniels has waived his third argument by failing

to suggest how the two issues in the two proceedings differed. See

United     States   v.   Zannino,   895 F.2d 1,   17   (1st   Cir.   1990)

(perfunctory claims are waived);          Fed. R. App. P. 28(a)(9).

                               IV. Conclusion

      For the foregoing reasons, the judgments subject to this

appeal are affirmed.




                                    -38-